Appellant was convicted in the District Court of Liberty County of manufacturing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
There appears in the record the testimony of an accomplice who fully related facts pertaining to the manufacture of intoxicating liquor by himself in conjunction with appellant. Officers testified that on the day of appellant's arrest they went to his place and in his smoke-house found a still bearing evidence of recent operation and one that was older; also that they found on the premises liquor and mash in process of fermentation. The evidence amply supports the verdict.
Appellant complains by certain bills of exception of testimony to *Page 438 
the effect that he had been seen on several occasions at or about the time of his arrest under the influence of liquor, drunk and in an intoxicated condition. We would not deem such evidence of an immaterial character.
Appellant complains in his bill of exceptions No. ___ of the refusal of the court to permit him to prove statements made by certain other parties relative to their connection with the still, and the making of liquor on appellant's premises. Such evidence would be hearsay and, therefore, incompetent.
There is a bill of exceptions complaining of the refusal of the court to compel the State to disclose to the jury what trade or agreement they had made with the accomplice witness. We know of no authority upholding the contention of appellant in this matter. The court accorded appellant the fullest liberty of inquiry of said witness upon cross-examination, and it does not appear that any effort of his to ascertain the facts desired in this regard, was in anywise interfered with or prevented by the court.
Appellant endeavored to prove that the still in question was being operated and managed by one Krit Douglass and others. In its rebuttal the State was permitted to prove that said Krit Douglass was arrested and found guilty of making and selling whisky in the Federal court at Beaumont and that appellant paid his fine. Appellant having sought to evade punishment growing out of supposed manufacture of intoxicating liquor on his part, by attempting to show that such liquor was manufactured, and the apparatus found on appellant's premises controlled by said Douglass, we think evidence showing or tending fairly to show the interest of appellant in Krit Douglass and the connection of the two men with each other in relation to the manufacture and sale of such liquor, would be admissible. We think the State entitled to prove that appellant paid the fine for Douglass.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                          ON REHEARING                         March 21, 1923.